[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 11-11380                   APRIL 11, 2012
                           Non-Argument Calendar               JOHN LEY
                         ________________________               CLERK


                          Agency No. A098-869-240

OLGA LUCIA MARIN-MEJIA,
LUIS IGNACIO VILLEGAS-HINCAPIE,
CAMILO VILLEGAS-MARIN,

                                                                     Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________
                                (April 11, 2012)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Lead petitioner Olga Lucia Marin-Mejia, her husband, and their adult son,
all natives and citizens of Colombia, seek review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

their application for asylum and withholding of removal under the Immigration

and Nationality Act (“INA”), 8 U.S.C. §§ 1158(a), 1231(b)(3).1 The petitioners

challenge the agency’s adverse credibility determination and its conclusion that

Marin-Mejia failed to demonstrate a well-founded fear of future persecution on

account of her political opinion.2

       Where the BIA issues its own decision, we ordinarily review only that

decision, except insofar as the BIA expressly adopts the IJ’s opinion. Tang v. U.S.

Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009). Nonetheless, if the BIA

implicitly relies upon the IJ’s decision and reasoning, we also review the IJ’s

decision to the extent that the BIA relied upon it. See id. Here, because the BIA

agreed with the IJ’s findings and relied upon aspects of the IJ’s reasoning, we

review both decisions.

       A factual determination that an alien is statutorily ineligible for asylum or



       1
         The IJ also denied the petitioners’ request for relief under the United Nations
Convention Against Torture. The petitioners did not contest that determination before the BIA.
That issue is therefore not before us. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,
1250 (11th Cir. 2006) (holding that this Court does not have jurisdiction to review claims that
have not been exhausted before the BIA).
       2
           The petitioners have conceded that Marin-Mejia did not demonstrate past persecution.

                                                 2
withholding of removal is reviewed under the substantial evidence test, which

requires that we affirm the BIA’s decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001) (quotation marks

omitted). Credibility determinations are likewise reviewed under the substantial

evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005).

Under this “highly deferential” standard of review, we examine the record in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of it. Id. We may reverse “only when the record compels [it]; the mere fact

that the record may support a contrary conclusion is not enough.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An applicant bears the burden of showing, with specific and credible

evidence, a well-founded fear of future persecution on account of her political

opinion. See Forgue, 401 F.3d at 1286–87. To obtain asylum, the applicant must

show that “there is a reasonable possibility” of such persecution. Mehmeti v. U.S.

Att’y Gen., 572 F.3d 1196, 1200 (11th Cir. 2009) (quotation marks and emphasis

omitted). To qualify for withholding of removal, an alien must meet the higher

threshold of showing that it is “more likely than not she will be persecuted.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005) (quotation

                                         3
marks omitted). If an applicant is unable to meet the standard for asylum, she

necessarily fails to establish eligibility for withholding of removal. See Forgue,

401 F.3d at 1288 n.4.

      An adverse credibility determination may be sufficient to support the denial

of asylum or withholding of removal. Kueviakoe v. U.S. Att’y Gen., 567 F.3d

1301, 1304–05 (11th Cir. 2009). “Indications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006). An adverse credibility determination may be rendered “without

regard to whether [the] inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). If an explicit adverse

credibility determination is made, the burden shifts to the alien “to show that the

credibility decision was not supported by specific, cogent reasons or was not based

on substantial evidence.” Kueviakoe, 567 F.3d at 1305 (quotation marks omitted).

      Marin-Mejia argues that the IJ’s adverse credibility determination must be

set aside. Applying the “highly deferential” standard of review, Forgue, 401 F.3d

at 1286, we cannot say the record “compels” a favorable credibility determination.

Adefemi, 386 F.3d at 1027. The record reveals a number of inconsistencies

between Marin-Mejia’s testimony at her hearing and her written application. For

                                          4
instance, Marin-Mejia testified that, on May 11, 2005, she received a phone call

from members of FARC who told her to stop working as part of the health brigade

of the Liberal Party. However, in her written application, filed on August 30,

2005, Marin-Mejia stated that the callers only asked her to provide services for

FARC.

      At her hearing, Marin-Mejia also testified that, on May 14, 2005, while her

husband was driving her home, they were followed and eventually rear-ended by

an orange Renault. Marin-Mejia testified that the occupants of that vehicle

identified themselves as members of FARC and shouted obscenities. Her husband

then accelerated the car and overtook a bus, before safely reaching their home. In

her written application, however, Marin-Mejia did not mention that her car was

rear-ended or that the occupants of the other car identified themselves as members

of FARC or shouted obscenities. When asked on cross-examination why these

details were not in her written statement, Marin-Mejia simply stated that she could

not provide every detail in that document.

      Given that the May 14, 2005 incident represents the most serious allegation

of a threat by FARC, we cannot say that these inconsistencies were insubstantial.

And given that the IJ was in a position to observe “the demeanor, candor, [and]

responsiveness of the applicant,” 8 U.S.C. § 1158(b)(1)(B)(iii), we also cannot

                                         5
say, on this record, that the IJ erred in refusing to credit Marin-Mejia’s explanation

for the discrepancies between her testimony and her written application. In sum,

although the record may support a favorable credibility determination, it does not

compel it. See Adefemi, 386 F.3d at 1027.

      We now turn to the evidence unaffected by the adverse credibility

determination. See Fogue, 401 F.3d at 1287 (noting that “an adverse credibility

determination does not alleviate the IJ’s duty to consider [the] other evidence”).

Viewing that evidence in the light most favorable to the agency decision, we

cannot say that it “compels” the finding of a well-founded fear of future

persecution on account of political opinion. Adefemi, 386 F.3d at 1027. Although

Marin-Mejia testified that she was contacted by FARC several times from April

2004 to May 2005, the record indicates that FARC sought her out because it

wanted her to provide medical services for it. Under binding precedent, Marin-

Mejia’s refusal to do so, standing alone, is not enough to show that she was

targeted because of her political opinion. See Rodriguez Morales v. U.S. Att’y

Gen., 488 F.3d 884, 890–91 (11th Cir. 2007); Sanchez v. U.S. Att’y Gen., 392

F.3d 434, 438 (11th Cir. 2004).

      During the hearing, Marin-Mejia also pointed to a letter she received on

May 15, 2005, which she characterized as representing a threat against her for her

                                          6
“social, political work.” The thrust of the letter, however, simply expresses

disagreement with Marin-Mejia’s refusal to provide services to FARC. While it

also warns her to stop working for the health brigade, Marin-Mejia did not testify

that she intends to re-enter the brigade or otherwise promote its work upon

returning to Colombia. Finally, Marin-Mejia testified that her mother, who is in

Colombia, has received phone calls asking whether she is back in the country.

That testimony is corroborated by a declaration from Marin-Mejia’s mother.

However, at the hearing, Marin-Mejia conceded that the individuals who called

her mother did not identify themselves as members of FARC.

      At this juncture, we are not free to re-weigh the evidence. Forgue, 401 F.3d

at 1286. Rather, we must examine the record in the light most favorable to the

agency decision and draw all reasonable inferences in favor of it. Id. Doing so,

we cannot say that the record “compels” the finding that Marin-Mejia has a well-

founded fear of future persecution on account of her political opinion. Adefemi,

386 F.3d at 1027. The petition for review must therefore be denied.

      PETITION DENIED.




                                         7